DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 1/24/22 have been entered and considered.  Newly admitted claims 25-27 have been entered.
Allowable Subject Matter
Claims 1-27 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  After consideration of applicant’s arguments, amendments and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest the integrated circuit structures, as described in independent claim 1, the first gate electrode having a plurality of fins, individual one of the plurality of fins continuous with one another; a first gate dielectric on and conformal with the first gate electrode; a channel material layer on and conformal with the first gate dielectric; a second gate dielectric on and conformal with a portion of the channel material layer; a second gate electrode on and conformal with the second gate dielectric; a first source or drain region coupled to the channel material layer at a first side of the second gate electrode; and a second source or drain region coupled to the channel material layer at a second side of the second gate electrode (claim 11), the first gate electrode having one or more fins; a first gate dielectric on and conformal with the first gate electrode; a channel material layer on and conformal with the first gate dielectric; a second gate dielectric on and conformal with a portion of the channel material layer; a second gate electrode on and conformal with the second gate dielectric; a source region coupled to the channel material layer at a first side of the second gate electrode, the source region having a first conductivity type; and a drain region coupled to the channel material layer at a second side of the second gate electrode, the drain region having a second conductivity type opposite the first conductivity type (claim 17), a first source or drain region coupled to the channel material layer at a first side of the first gate dielectric; and a second source or drain region coupled to the channel material layer at a second side of the first gate dielectric, wherein the second gate electrode has a lateral width between the first source or drain region and the second source or drain region greater than a lateral width of the first gate electrode between the first source or drain region and the second source or drain region (claim 25), a first source or drain region coupled to the channel material layer at a first side of the first gate dielectric; and a second source or drain region coupled to the channel material layer at a second side of the first gate dielectric, wherein the second gate electrode has a lateral width between the first source or drain region and the second source or drain region less than a lateral width of the first gate electrode between the first source or drain region and the second source or drain region (claim 26) and a first source or drain region coupled to the channel material layer at a first side of the first gate dielectric; and a second source or drain region coupled to the channel material layer at a second side of the first gate dielectric, wherein the first gate electrode extends beyond the non- planar feature along the insulator layer, the integrated circuit structure further comprising: a second insulator layer on the portion of the first gate electrode that extends beyond the non-planar feature along the insulator layer, the second insulator layer between the second gate electrode and the portion of the first gate electrode that extends beyond the non-planar feature along the insulator layer (claim 27) and in the context of their recited apparatuses, along with their depending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
April 13, 2022